Boomer, J. (concurring).
I concur in the result reached by the court. The Erie County Tax Act (§ 11-14.0; see, also, Real Property Tax Law, § 1126) provides that notice of the commencement of an in rem tax foreclosure proceeding shall be mailed to any mortgagee and lienor who files with the taxing authority a notice giving his name and address and a description of the property in which he has an interest. It further provides, however, that “[t]he failure of the county attorney to mail such notices '* * * shall not affect the validity” of the proceeding. Thus, mortgagees are told by the terms of the statute that their efforts to receive notice of pending tax foreclosure proceedings by filing their names and addresses with the taxing authorities may be meaningless, since the taxing authorities may ignore the *641filing without consequence. We should not deprive mortgagees of their right to notice because of their failure to perform an act that may afford them no protection.
The majority holds that the legislature cannot require mortgagees to file their names and addresses with the taxing authority as a precondition to the mailing of notice to those mortgagees, even if the failure to mail would affect the validity of the proceedings. I respectfully disagree. In Mennonite (Mennonite Bd. of Missions v Adams, 462 US 791, _, n 2, 51 USLW 4872, n 2), the Supreme Court declined to rule on this issue. Pertinent to the resolution of the issue are the following remarks by the dissent in Mennonite (462 US 791, _, 51 USLW 4872, 4875, supra): “[N]otice is constitutionally adequate when ‘the practicalities and peculiarities of the case ... are reasonably met.’ * * * Whether a particular method of notice is reasonable depends upon the outcome of the balance between the ‘interest of the State’ and ‘the individual interest sought to be protected by the Fourteenth Amendment.’ ” Considering the practicalities and peculiarities of this case and balancing the interest of the State and the individual interest, it is not unreasonable to require mortgagees, by statute, not only to record their mortgages in the County Clerk’s office, but also to file their names and addresses with the taxing authorities.
The municipality has a substantial interest in collecting delinquent taxes expeditiously through practical procedures. A heavy burden will be placed upon the County of Erie if it is required to make a title search of each of the thousands of properties involved in tax foreclosure proceedings every year. The county will face a further burden in investigating the proper addresses of these mortgagees who appear on the title search. Moreover, the municipality will be subject to the uncertainty of not knowing whether the steps it has taken to ascertain the identity or whereabouts of mortgagees will be held to be reasonable.*
*642On the other hand, the individual mortgagees have a substantial interest in protecting their property rights. The Supreme Court has held in Mennonite (supra) that individual mortgagees should not be required to undergo the burden of ascertaining whether the owners have failed to pay their taxes and whether the municipality has instituted foreclosure proceedings. While it is unreasonable to expect the unsophisticated mortgagee to take steps on his own to ascertain whether tax foreclosure proceedings have been instituted, it is not unreasonable to expect such a mortgagee to file a statement with the taxing authorities, if required by the mandatory provisions of a statute. Mortgagees who draw their own mortgages and record them in the clerk’s office do not lack the sophistication to file a statement with the taxing authorities, and it should be expected that attorneys who represent mortgagees will advise their clients of the additional filing requirement.
Callahan, J. P., Denman and O’Donnell, JJ., concur with Doerr, J.; Boomer, J., concurs in a separate opinion.
Order affirmed, without costs.

 In Mennonite, the court held: “[U]nless the mortgagee is not reasonably identifiable, constructive notice alone does not satisfy the mandate of Mullane *** We do not suggest, however, that a governmental body is required to undertake extraordinary efforts to discover the identity and whereabouts of a mortgagee whose identity is not in the public record” (Mennonite Bd. of Missions v Adams, supra, p_, and n 4, p 4874, and n 4).